 406DECISIONSOF NATIONALLABOR RELATIONS BOARDSheet Metal Workers' International Association, LocalUnion No.223, AFL-CIOandCentexWinstonCorporation and Bricklayers,Masons,and Plaster-ers' Union of America,Subordinate Union No. 7 ofDade County,Florida.Case 12-CD-171September29, 1971DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, followinga charge by Centex Winston Corporation, hereincalled the Company, alleging that Sheet MetalWorkers' International Association, Local Union No.223, AFL-CIO, herein called Local 223, had violatedSection 8(b)(4)(i)(ii)(D) of the Act by engaging incertain proscribed activity with an object of forcing orrequiring Charles R. Poe Masonry, Inc., herein calledPoe Masonry, a subcontractor, and/or the Company,to assign certain work to employees represented by itrather than to employees represented by Bricklayers,Masons, and Plasterers' Union of America, Subordi-nate Union No. 7 of Dade County, Florida, hereincalled the Masons. Pursuant to notice, a hearing washeld before Hearing Officer Carl A. Peterson on May27, 1971, and continued before Hearing Officer JackT. Brellis on May 28 and June 1, 1971. All partiesappeared at the hearing,' and were afforded fullopportunity to be heard, to examine and cross-examine witnesses, and to adduce evidence bearingon the issues. Thereafter, the Company and Local 223filed briefs, which have been duly considered.Pursuant to the provisions of Section 3(b) of theAct, the National Labor Relations Board has delegat-ed its powers in connection with this case to a three-member panel.The rulings of the Hearing Officers made at thehearing are free from prejudicial error. They arehereby affirmed.Upon the entire record in this case, the Board makesthe following findings:1.THE BUSINESS OF THE EMPLOYERThe Company is the developer, builder, and ownerof an apartment house complex in Miami Beach,Florida, known as Winston Towers. During the 12months preceding the hearing, the Company receivedin excess of $50,000 worth of goods directly from1The Masons appeared only to make a claim to the disputed work.2PoeMasonry was the subcontractor for the installation of masonrywork, including the primary air duct systems,in the same building.points outside the State of Florida. Poe Masonryannually purchases materials directly from suppliersoutside the State of Florida valued in excess of$50,000.We find that the Company and Poe Masonry areengaged in commerce within the meaning of the Actand that it will effectuate the purposes of the Act toassert jurisdiction herein.II.THE LABORORGANIZATIONS INVOLVEDMasons and Local 223 are labor organizationswithin the meaning of Section 2(5) of the Act.III.THE DISPUTEThe dispute pertains to the installation of masonryblock ventilating ducts (chases) in kitchens andbathrooms at the Company's apartment house projectin Miami Beach, Florida.A.BackgroundThe Company is engaged in constructing sevencondominium apartment houses of uniform size anddesign, named Winston Towers, in Miami Beach,Florida.At the time of the hearing, two buildings,Towers 100 and 200, were under construction. TheCompany expects to complete Towers 300-700 overthe next 5 years.The Company awarded a subcontract to TheDublin Company, herein called Dublin Company, forthe installation of sheet metal ventilating ducts in thekitchens and bathrooms of Towers 100.2 Uponcompletion of the sheet metal duct work in Towers100,Dade County building inspectors refused toapprove the work because the ducts did not meetcounty fire code regulations. In order to comply withthe code, the Company was required to put additionalinsulationaround the sheet metal ducts at anincreased cost.In order to continue to comply with the fire codeand to avoid the extra cost in using metal ducts, theCompany designed a "U" shaped masonry block3especially for the ventilating systems in the kitchensand the bathrooms in Towers 200-700. In the light ofthese plans, the Company, on October 8, 1970,contracted with Poe Masonry to perform "allmason-ry work" on Towers 200, including the installation of"all block for bathroom and kitchen exhaust" ducts.Soon thereafter, Leonard Dublin, President of MetalFabricators,herein calledMetal Fabricators, asubsidiary of Dublin Company, received a call fromRespondent's businessmanager,Wallace Strong, who3The Companyentered into an agreement with Maule Industries tomanufacturethe block especiallyfor the apartmentproject.193 NLRB No. 61 SHEET METAL WORKERS, LOCAL NO. 223407informed Dublin that Metal Fabricators would haveto be the subcontractor for the installation of masonryducts if it warted to get men to do sheet metal work atthe Towers job.4 Dublin contacted the Company andinformed its officials of Strong's statement. As adirect result of this incident, and to keep sheet metalworkers from walking off the job, the Company gaveDublin a letter dated November 10, 1970,assigningthe disputed work to Dublin Company although therewas no contract between Dublin Company and theCompany at this time for any other work on Towers200. On December 20, 1970, the Company enteredinto a formal contract with Dublin Company forheating, ventilating, and air-conditioning work inTowers 200, but specifically excluded "masonrychases for kitchen ventilating and masonry chases forbathrooms."Subsequently, on March 19 and 20, 1971, masonsand bricklayers employed by Poe Masonry5 began toinstall the masonry ducts in kitchens and bathroomsin Towers 200. On the following Monday, March 22,1971, the sheet metal workers employed by MetalFabricators reported for work as usual, but soonthereafter walked off the jobsite because bricklayersand masons employed by Poe Masonry were at workinstallingthemasonry blocks for the ventilatingsystems in the kitchens and bathrooms.John Serko, the Company's project manager, metwith Strong for the purpose of resolving the disputeand getting sheet metal workers back on the fob.Strong asserted that there was no dispute and that thework of installing masonry ducts was sheet metalmen'swork. Strong indicated repeatedly that thesituation could be resolved: (1) if the Company tookthe work away from Poe Masonry and gave it to sheetmetal men;or (2) if masons continued to do the work,but sheet metal men were paid to stand behind themtowatch the work being done. Strong told theCompany that if sheet metal men didn't get the workin dispute, none of the sheet metal men would reportfor work. The Company refused to agree to Strong'ssuggestions.From the time of the walkoffs in Marchand continuing until May 1971, when United StatesDistrict Judge Peter T. Fay issued a temporaryinjunction against Local 223's withholding sheetmetal workers from the job, Local 223 refused tosupply more than one or two sheet metal men to dothe work that had to be done by Metal Fabricators 6B.Contentionsof thePartiesLocal 223 contends that the Notice of Hearingshould be quashed because there is no evidence in therecord that it sought to require the Companyto assignthe disputed work to its members rather than tomembers of the Masons. Local 223 also contends thatit is prepared to submit the dispute to the NationalJointBoard for the Settlement of JurisdictionalDisputes. On the merits, Local 223 asserts that thework should be assigned to its members. Finally,Local 223 asks that if the work is assigned to masons,the award should be limited to the Towers 200 job.The Company contends,inter alia,that the assign-ment should remain with employees represented bytheMasons, because masons possess the requiredskills,the assignment is consistent with area andindustry practice, and the present assignment is moreefficient and economical. It also contends that theassignment should include the entire project of sevencondominiums. The Masons claims the disputed workfor its members.C.Applicability of the StatuteThe charge herein alleges a violation of Section8(b)(4)(D) of the Act. The facts show that theCompany contracted with Poe Masonry for perform-ance of the disputed work, and that the latter assignedthe work to its employees who are members of theMasons. Local 223 demanded that the Company takethe work away from Poe Masonry and assign it tosheet metal workers. When the Company refused tocomply with this demand, Local 223 caused itsmembers to stay away from the job until the UnitedStatesDistrictCourt issued an injunction againstLocal 223's conduct. Accordingly, we find, contraryto Local 223's contention, that there is reasonablecause to believe that Section 8(b)(4)(D) of the Act hasbeen violated and that the dispute is properly beforethe Board for determination under Section 10(k) ofthe Act.D.Merits of the DisputeSection 10(k) of the Act requires the Board to makean affirmative award of the disputed work after givingdue consideration to all relevant factors.?As there is no Board certification of either Union,neither Local 223 nor the Masons is favored by thisfactor.1.Collective-bargaining agreementsLocal 223 claims the disputed work primarilybecause of the jurisdictional provision of its collec-4MetalFabricators is signatory to a standard form collective-bargaining agreementwith Local 223 which requires it to bid the entire jobforwork that comes within the trade jurisdiction of the Sheet MetalWorkers International Association5Poe Masonry is a party to a collective-bargaining agreement with theMasons Union6During thisperiod one sheet metalman was sentto the job for one-half day and on anotheroccasion two men weresent to the job.7International AssociationofMachinists,Lodge No 1743 (J A JonesConstruction Company),135 NLRB 1402, 1411 408DECISIONSOF NATIONALLABOR RELATIONS BOARDtive-bargaining contract withMetal Fabricators toinstall "all ferrous or non-ferrous metal work . . . allothermaterial used in lieu thereof . . . and inhandling systems regardless of materials used." WhileLocal 223's contract is vague as to the work in dispute,theMasons collective-bargaining contract with PoeMasonry, the subcontractor herein, contains anexplicit provision covering all work performed onseveral types of masonry, including the laying ofcement or concrete blocks. In these circumstances wefind that the Masons contract favors the assignmentto masons.2.Company and industry practicePoe Masonry is exclusively a masonry subcontrac-tor and has performed on many other constructionsitesin Florida. The evidence shows that it is a wellsettled industry and area practice for masons andbricklayers to install concrete blocks or masonrymaterials in ventilating ducts. The materials used inthe project are masonry block similar in all respects,except the shape, to other masonry blocks used in thesame type of ducts. Therefore, this factor favors theassignment of the work in dispute to masons.3.Skills and efficiency of operationsBoth labor organizations claim that their respectivemembers are capable of performing the disputedwork. Masons perform the type of work in dispute ona daily basis as part of their regularjobs, whereas theevidence indicates that sheet metal men do notusually install concrete or cement blocks in construc-tion projects.The record also shows that in order to comply withthe Dade County fire code it cost the Company anadditional $60,000 in Towers 100 to fireproof thesheet metal ducts installed by sheet metal men. It wasfor this reason that the Company designed a masonryblock to be used in the other units. It would be lessexpensive to have masons install masonry block ductsthan to have sheet metal men install either masonry orsheet metal ducts. The factors of cost and efficiencytherefore favor an assignment to masons.4.Determination of the National JointBoardLocal 223's contention that the Notice of Hearingshould be quashed is without merit as it is clear fromthe record that there is no voluntary method for theadjustment of the dispute. Contrary to Local 223'scontentions, the record clearly shows that the Compa-ny is not required by contract and does not intend tosubmit the dispute herein to the National Joint Board.E.Scope of the AssignmentThe Company requests that the Board issue anaward assigning the disputed work to masons for theentire project of seven condominium apartments.Local 223 requests that the award be limited to theTowers 200 jobsite because the contracts for theremaining units have not been let.The record shows that the Company has definiteplans to use masonry ducts in theremaining units,because they comply with the code, and are moreeconomical to install. The Company has also con-tracted with Maule Industries to supply the blocks forfutureuse. In these circumstances, the identicaldispute is likely to recur at theremainingbuildings tobe erected as part of the Winston Towers Project.Accordingly, our determination will cover the disput-ed work to be performed at Towers 300-700 as well asat Towers 200.F.Conclusions as to the Merits of the DisputeIn view of the foregoing, we believe that the work indispute should be awarded to employees representedby the Masons. The fact that Poe Masonry's assign-ment conforms to its own and area practices and isconsistent with its collective-bargaining agreement,the fact that masons and bricklayers employed by PoeMasonry not only have the requisite skills but arefamiliar with all facets of the work in dispute, and theattendant efficiency of operations lead us to concludethat the Company'sand/or PoeMasonry's assign-ment of the work is the proper one. Therefore, weshall determine the dispute by assigning the work inquestion to employees represented by Masons. Inmaking this determination, which is limited to theTowers 200-700 buildings, we are not assigning thework to the Masons or its members.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in thisproceeding, theNational Labor Relations Boardherebymakes the following determination of thedispute.1.Employees employed by Charles R. Poe Ma-sonry, Inc.,who are represented by Bricklayers,Masons and Plasterers' Union of America, Subordi-nate Union No. 7 of Dade County, Florida, ratherthan employees represented by Sheet Metal Workers'InternationalAssociation,LocalUnion No. 223,AFL-CIO, are entitled to perform the work ofinstalling masonry ducts in kitchens and bathrooms attheCompany's Towers 200-700 project in MiamiBeach, Florida. SHEET METALWORKERS,LOCAL NO.2234092.SheetMetalWorkers' International Associa-tion, Local Union No. 223, AFL-CIO, is not entitled,by means proscribed by Section 8(b)(4)(D) of the Act,to force or require Centex Winston Corporation orCharles R. Poe Masonry, Inc., to assign the abovework to sheet metal men represented by it.3.Within 10 days from the date of this Decisionand Determination of Dispute, Sheet Metal Workers'InternationalAssociation,LocalUnion No. 223,AFL-CIO, shall notify the Regional Director forRegion 12, in writing, whether it will refrain fromforcing or requiring Centex Winston Corporation orCharles R. Poe Masonry, Inc., by means proscribedby Section 8(b)(4)(D), to assign the work in dispute toemployees represented by Local 223 rather than toemployees of Charles R. Poe Masonry, Inc., who arerepresented by the Masons.